****CORRECTED COPY – DESTROY ALL OTHERS****



              UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                              UNITED STATES

                                                         v.

                                 Airman First Class JAMES N. MOISE
                                       United States Air Force

                                                  ACM S32354

                                               26 February 2016

            Sentence adjudged 14 October 2015 by SPCM convened at Joint Base
            Lewis-McChord, Washington. Military Judge: Lyndell M. Powell (sitting
            alone).

            Approved Sentence: Bad-conduct discharge, confinement for 70 days, and
            reduction to E-1.

            Appellate Counsel for the Appellant: Captain Annie W. Morgan.

            Appellate Counsel for the United States: Colonel Katherine E. Oler.

                                                      Before

                                  MITCHELL, DUBRISKE, and BROWN
                                       Appellate Military Judges

             This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                     under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of Appellant occurred.1 Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).




1
  We note the staff judge advocate’s recommendation (SJAR) misstated that the maximum forfeitures available in
Appellant’s case were limited to 6 months, instead of the 12-month jurisdictional maximum. The SJAR also did not
provide a specific statement as to why the convening authority was not obligated to take any action under the pretrial
agreement. See Air Force Instruction 51-201, Administration of Military Justice, ¶ 9.16.3 (6 June 2013). We find
Appellant suffered no material prejudice from these errors. Additionally, Appellant’s counsel noted the name of one
of Appellant’s co-conspirators in Charge II is misspelled. We direct a corrected promulgating order to remedy this
discrepancy.
Accordingly, the approved findings and sentence are

                                     AFFIRMED.


             FOR THE COURT


             LEAH M. CALAHAN
             Clerk of the Court




                                           2          ACM S32354